Hon. Jmnes C. Jones, Bxeoutlve Mwotor
Veterans Affairs Coamiasion
Auatln, Texas
                         Qplnion Ho. v-687
                         R8:   Whether Article 316s
                               repeals ial'tlcle
                                               3220-1,
                               v. c. s., and a related
                               question.
Dear Col. Jones:
           we QUOte fl'Osl
                         QOUl'r8qUeBt for alIOplUiOU (LS
to11ows:
          9400. 1, APT. 3280~1, R~v~s+~IvI~
     Statutes, provides for the creation.of a
     SOldlerS' and Sallor~' trolpe,
                                  to be Operated
     in conjunction with the MensfiConfederate
     Home in the City of'Austin.
           "Sec. 1 and 2, Art. 3216a, Revlrred
     Civil Statutes; provide for the adalttanoe
     of senile persona to the Yena* COni8dePate
     Home.
           wQu8rtlonn:
          "1. Inasmuch ao Art. 3216a does not
     carrJra ssvlngs clause, la It in oonfllot
     with Art. 3220-11
          "2. Does Art. 3216a repeal any
     portion of Art. 3220-11

           “3.   mArt. 32204  IS wed   stfii 1U
     eifect, doe8 lt,n8CeSCiarilyinvalidat any
     part of Art. $!16a?
          "4. If Question 3 la anfwered In the
     affirmative, would It be porslble ior the
Hon. Jsmas C. Jones, Page 2 e-687)


     State of Texas to enter Into negotiations
     with the Federal Government for aeslatmce
     In the support and malntenanoe of the U8nsl
     Confederate HOmS for 8oldi8r8 and Sailors?"
          The statutes to which you have referred are
not lncompatlble, and an examination of their provisions
and of the legislative history of the statutes will serve
to reoonclle them and annver your questions.
          Authority for the original oreation of the Con-
federate Home la found la Artlola III, Section 51, of the
Texas Constitution, an&in Acts 1891, page 14, which la
codified In~Vernon~s Clvll Statute8 a8 Article 3213, et
      Thereafter, by Acts 1939, 46th Leg
:"1:;the Legislature authorlxed the esta&k&%      ??he
Soldl8rs' and Sailors' HOlDB,whloh, from Its very terms,
"shall be operated in conjunction with and as a part of
the COtIf8d8rat8Home at Austin, TexaE.'
          The Act oFeatIng th8 Soldiers' and Sailors*
Home authorized the-admlsalon of veterans of the Spanish
Amsrloan War and of World War I to such Borne, It being
iocated in and a,part of the Confederate Hone. Thus the
eliglblllty for admission to such Home was enlarged by
the Act establlxhlng the Soldiers' and Sailors* Home.
          The admission of senile patients to the Con-
federate Home, which la Inclusive of the Soldiers1 and
S$l;,,I Home, wan authorlxed by Aots 1943, 48th Leg.,
         age 18,'codlfled In Vernon's Civil Statutes as
Ari. $1 6a. That Act In no way altered the legislative
provlalons for add.SSiOn of VeteFanCito the time.
          The hospital facllltles for senile patients
w8~lnadeqUate, and authority for the adaaiSSlOnof such
patients to th8 Confederate Home was Indicated for the
temporary relief of the situation until adequate and ap-
propriate facllltl8s could be furnished for such senile
patients. This 1s born8 out by Seotlon 6 of Art1018
%16a, which authorlxed auoh admission of senile patients
to the Confederate Home, as follows:
          "Section 6. The preoedlng provlslons of
     this Act are cumulative of existing law govern-
     ing the Texas Confederate Home for Men, and it
     la the legislative Intent that xuoh home revert
     to the purposes'for vhlch It has been heretofore
     dedicated, when other faollltles for the Dare of
:



      Hon. J-S   c. Jonex, Page 3 (v-687)




           th8 senile aged patients, contemplated by
           this Aot, '3P8provldedr"
                This lx further xubxtantlated br the provisions
      of the emergeno~~latisevhioh readx, In part:
                "s8ctlon 7. The fact that there are now
           being nvtlntalnedIn the State goxpltalx of
           Texas many senile persona who should be ueg-
           regated from,other mentally Ill p8raonx, and
           the further faot that there are many senile
           persons In the jallx of Texas awaiting ad-
           mlaxlon into State Hoxpltalx for mxlntenanae
           and for whom there lx not now adequate room
           In Sttte Hospitals, ore&tea an emergenay. .
           . . .
                Thus, xenile aged patients beoamx additional eli-
      gibles for xdmixxlon to the Confederate Horn, there being
    ' no Other facllltiex for their ouxtody and tr8atmnt.
                Therefore, Article %16a, V. C. S., which au-
      thorlxex the admission of senile aged patient8 to the
      Confederate Home Is,not In oonfllct with nor doex it re-
      peal any portion of Article 3220-1,V. C. S., establlsh-
      lng the Soldiers' and Sailors' Horn, as an adjunot of the
      Confederat8 Horn, and the latter statute lx at111 In effeot.
                With Pegard to your laxt quextlon referring to
      the posxlblllt~ of'entering Into negotiations between the
      State of Tex a l
                     sud the Federal Governnmnt to seoure asslst-
      anoe for th8 support and malntenanoe of th8 Soldl8rr' and
      Sailors' Ii0m8,v8 lr8f8ryou t0 the plWVi8iOnx Of Art1018
      3220-1, v. c. s., being Section 9 thereof, vhloh 018tWlp
      luthorlxex such negotiations, ax follovx:

                "SectIon 9. The Board of Control lx      :,.:
           hereby authorlxed to enter Into n8gotlatlonx
           and make any agtieenrsntx
                                   vlth the United Statex
           Government for axxlxtance in the support and
           maintenance of said 3oldlerx1 and Sallorrr@
           Home."
HOG. JS~~S c. 501388,Page 4 (v-687)


                           SUMMARY
          Article pl6a, V. C. S., does not repeal
     nor is It In conflict with Artiole 3220-1,
     v. c. 3.
          Th8 Board Of COntrOl Is authorlxed t0 en-
     ter Into negotiation8with the United States
     l3overnmentfor asslstame In the support and
     maintenanceof the Soldiers1 and Sailors' Home.
     Article 3220-1, Seatlon 9, v. c. S.

                               Your0 very truly,
                           AT!lQRRRPORRXRALOFTRXAS




DJCrvxb:rt